912 F.2d 463Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Momodu Olando KABIA, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 89-1082.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1990.Decided Aug. 27, 1990.Rehearing and Rehearing In Banc Denied Oct. 9, 1990.

On Petition for Review of an Order of the Immigration and Naturalization Service.
Momodu Olando Kabia, petitioner pro se.
Robert Leigh Bombaugh, Norah Ascoli Schwartz, United States Department of Justice, Washington, D.C., William Kummings, Immigration and Naturalization Service, Washington, D.C., for respondent.
I.N.S.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Momodu Olando Kabia petitions for review of the final order of the Board of Immigration Appeals (Board) dismissing his appeal of an immigration judge's finding that he was deportable.  Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Kabia v. United States, Awx-bac-udw.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Respondent's motion to dismiss for want of jurisdiction is denied;  Kabia's motion for an injunction prohibiting deportation pending the outcome of this case is moot.


2
AFFIRMED.